Stockton, J. —
The evidence on which the finding of the court was based, as set forth in the record, was, that the plaintiff claimed under a patent from the State for the land in dispute, dated May 1,1856, and the defendant under a contract of purchase with the School Fund Commissioner, dated June 10, 1854. Nothing further appears. Under this state of facts, we think the District Court properly ruled and decided; that by virtue of the patent, the plaintiff held the legal title to the land, which in this action, must prevail over the equitable title of defendant under his contract of purchase with, the School Fund Commissioner, even though accompanied by the possession; that the defendant could not be permitted to go behind the patent, and enquire how it happened that a contract of sale was first made with defendant, and a patent for the same land afterwards issued to the plaintiff; that for this purpose, the defendant must resort to a court of chancery; and that where no fraud appears upon the face of the patent, it could not be impeached collaterally in a suit at law. Arnold v. Grimes, 2 G. Greene, 77.1
Judgment affirmed.

. See Stone v. McMahan, 4G. Greene 72, as to a certificate of purchase, or duplicate receipt,of the treasurer of the Des Moines River Board of Public Works. Code, 1851. sec. 2435.